WIGGINTON, Judge.
This appeal is from the final order of the Commissioner of Education denying appellant’s request for an administrative hearing pursuant to Section 120.57, Florida Statutes. We affirm.
The commissioner properly denied appellant’s request for a Section 120.57 hearing as appellant had failed to pursue and exhaust applicable procedures developed and established by the Department of Education. The commissioner’s order, however, is without prejudice to appellant’s seeking renewal of his request at such later time as is proper.
JOANOS and ZEHMER, JJ., concur.